NO. 12-03-00144-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



IDA HALL,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offense of possession of a controlled substance.  The trial
court assessed punishment at imprisonment for twenty years and a ten thousand dollar fine.  We have
received the trial court's certification showing that Appellant waived her right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered July 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.







DO NOT PUBLISH